Citation Nr: 1540275	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a separate and distinct disability manifesting in bone and joint pian.

2.  Entitlement to service connection for a cognitive disorder, claimed as short-term memory loss, to include as secondary to service-connected temporal lobe seizures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to August 1980 and from September 1984 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These matters were previously remanded by the Board in April 2014.

The issue of entitlement to service connection for a cognitive disorder, claimed as short-term memory loss, to include as secondary to service-connected temporal lobe seizures, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The probative, competent evidence does not demonstrate a diagnosis of a separate and distinct disability manifested by bone and joint pain.


CONCLUSION OF LAW

The criteria for service connection for a separate and distinct disability manifested by bone and joint pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA examination reports and treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim in October 2014.  Upon review, the Board finds the VA examination and opinions sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiner provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the April 2014 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For diseases not listed in 38 C.F.R. § 3.309, lay testimony regarding continuity of symptomatology will not suffice to establish chronicity; rather, a medical opinion is necessary to establish a nexus between an in-service disease or injury and a present disability.  See Walker, 708 F.3d 1338.

The Veteran asserts that he has a current disability resulting in bone and joint pain as a result of active duty service.  In various statements, the Veteran has attributed the pain to several injuries incurred during service, specifically the already service-connected disabilities of degenerative disc disease of the lumbosacral spine, bilateral plantar fasciitis, right hip strain, and palmar fasciitis of the right thumb.  

The Veteran was provided with a VA examination in October 2014, which produced the only competent medical opinion of record, which is negative to the Veteran's claim.  The VA examiner noted that the Veteran denied any joint inflammation or arthralgia without unknown cause.  The examiner reported that the Veteran did not have inflammatory, autoimmune, crystalline, or infectious arthritis, or dysbaric osteonecrosis.  The Veteran denied any rheumatoid arthritis or autoimmune disease.  Additionally, the Veteran denied any migratory joint pain, muscle tenderness, chronic fatigue, fever, chills, or unexplained weight loss.  The examiner opined that the Veteran did not have any inflammatory, non-degenerative disease of the joints and that the Veteran had no signs or symptoms representing an undiagnosed illness or diagnosed medically unexplained chronic multisystem illness.

A review of the Veteran's extensive private and VA medical records reveal complaints of hip and back pain related to service-connected disabilities during the pendency of the appeal.  However, there are no diagnoses of record indicating a separate and distinct chronic disability manifesting in bone and joint pain.

Additionally, the Board has considered the Veteran's assertions.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the course or etiology of a disability manifesting in bone and joint pain over time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion regarding the etiology of a bone and joint pain disability would not constitute competent medical evidence and would lack probative value.  However, the Board particularly notes that the Veteran has at no point alleged that he has a separate and distinct disability manifesting in bone and joint pain; rather, the Veteran has alleged that he has pain as a result of injuries sustained during active duty, all of which have been claimed as separate disabilities by the Veteran and either service-connected or at least previously adjudicated by VA.

In summary, the Board finds that evidence of a present separate and distinct disability manifesting in bone and joint pain has not been presented in this case; in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a bone and joint pain disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 (2015) because the symptoms are attributable to diagnosed injuries.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.  Without evidence of a diagnosis of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the elements of service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for a separate and distinct disability manifesting in bone and joint pain is denied.


REMAND

The Veteran asserts that he has a current cognitive disorder, manifesting in short-term memory loss, as a result of active duty or as secondary to service-connected temporal lobe seizures.  The record does not show that a VA examination was performed specifically in connection with this claim, although reports of memory issues were noted in the Veteran's October 2014 examination in connection with his service-connection claim for temporal lobe seizures.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has submitted private treatment records which note memory and other cognitive deficits.  Additionally, while there is no indication of complaints of or treatment for a cognitive disorder during active duty, the Veteran has alleged that his cognitive and memory problems may be related to his service-connected temporal lobe seizures or the treatment thereof.  He also submitted record of a Neuropsychological Evaluation conducted in June 2014 on the recommendation of a physician who was concerned about the possibility of a cognitive disorder with the Veteran's history of temporal lobe seizures.  As such, the Board finds remand is warranted for a VA examination.  McLendon, 20 Vet. App. 79.

Additionally, as the record indicates that the Veteran has received extensive private treatment, upon remand the RO should attempt to obtain any outstanding records of private treatment identified by the Veteran. 

Furthermore, as the record indications that the Veteran may receive continuous treatment through VA, the Board finds that the RO should obtain and associate with the record all VA treatment records dated from September 2014 to the present.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records any private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any cognitive disorder, to include short-term memory loss, to include as secondary to temporal lobe seizures.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cognitive disorder, to include short-term memory loss, began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cognitive disorder, to include short-term memory loss, was caused or aggravated by the Veteran's service-connected temporal lobe seizures.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2104).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a cognitive disorder, to include short-term memory loss, to include as secondary to service-connected temporal lobe seizures.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


